DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/13/2021, with respect to independent claims, as amended, have been fully considered. 

Allowable Subject Matter
Claims 1-3, 5, 7-13, 15-18, and 20 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A method comprising: by a storage manager comprising one or more hardware processors, initiating indexing of a first representation of a virtual machine disk at a first point in time, wherein the first representation is based on a first plurality of block-level backup copies of first virtual machine data files in the virtual machine disk at or before the first point in time; by the storage manager, causing a first pseudo-disk driver to be activated at a first computing device comprising one or more hardware processors, wherein the first pseudo-disk driver corresponds to the first representation and is in communication with a second []";
Since, no prior art was found to teach: ”by the first computing device, generating a first index based on metadata identified as current as of the first point in time,  wherein the metadata comprises filenames and file attributes of the first virtual machine data files” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 13, 
Prior art has been found to teach “A method comprising: activating a first pseudo-disk driver at a first computing device comprising one or more hardware processors, wherein the first pseudo-disk driver corresponds to a first logical view of first virtual machine data files in a virtual machine disk at a first point in time, wherein the first logical view is based on a first plurality of block-level backup copies of the first virtual machine data files at or before the first point in time; by the first pseudo-disk driver, causing a first pseudo-disk to be mounted at the first computing device as a first data storage volume implemented in cache memory at the first computing device; by the first pseudo-disk driver, receiving from a file manager application executing at the first computing device read requests for metadata in the first data storage volume; transmitting by the first pseudo-disk driver a read request to a media agent if the read request cannot be served from the first pseudo-disk, wherein the media agent comprises one or more hardware processors and is distinct from the first computing device; by the media agent, responding to received read requests by recalling metadata from the first plurality of block-level backup copies without restoring each of the first virtual machine data files in its entirety to the first computing device; by the first computing device, generating a first index that comprises metadata about the first virtual machine data files as of the first point in time, wherein the first index enables searching for individual files among the first virtual machine data files based on the first plurality of block-level backup copies; by the first computing device, selecting one of the first virtual machine data files tracked by the first index; by the media agent, restoring to the first pseudo-disk from the first plurality of block-level backup copies, []";
Since, no prior art was found to teach: ”by the first computing device, generating a second index that tracks the identified content, wherein the second index enables searching for content among the first virtual machine data files in the virtual machine disk based on the first plurality of block-level backup copies” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 17, 
Prior art has been found to teach “A data storage management system comprising: a first computing device comprising one or more hardware processors and computer memory for executing program instructions; and a second computing device comprising one or more hardware processors and computer memory for executing program instructions; wherein the first computing device is configured to: activate a first pseudo-disk driver at the first computing device, wherein the first pseudo-disk driver corresponds to a first logical view of first virtual machine data files in a virtual []";
Since, no prior art was found to teach: ” wherein the first computing device is further configured to: generate a first index, based on the metadata identified as current as of the first point in time, that comprises  file names and file attributes of the first virtual machine data files” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For dependent claims 2-3, 5, 7-12, 15-16, 18, and 20, the claims are allowed due to their dependency on allowable independent claims 1, 13, and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Vardharajan et al. (US 9,939,981 B1) teaches Index representation of VM with file attributes but not the other limitations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114